—Judgment, Supreme *188Court, New York County (Laura Drager, J.), rendered January 30, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s sufficiency claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find the evidence to be legally sufficient notwithstanding the acquittals of defendant and his codefendant on another count (see, People v Tucker, 55 NY2d 1, 7). Moreover, even were we to interpret these acquittals as suggested by defendant on appeal, we would still find the evidence to be legally sufficient. Concur — Williams, J. P., Tom, Lerner, Rubin and Saxe, JJ.